Name: Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the CommissionÃ¢ s exercise of implementing powers
 Type: Regulation
 Subject Matter: economic geography;  EU institutions and European civil service;  European Union law;  political framework
 Date Published: nan

 28.2.2011 EN Official Journal of the European Union L 55/13 REGULATION (EU) No 182/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 291(3) thereof, Having regard to the proposal from the Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Where uniform conditions for the implementation of legally binding Union acts are needed, those acts (hereinafter basic acts) are to confer implementing powers on the Commission, or, in duly justified specific cases and in the cases provided for in Articles 24 and 26 of the Treaty on European Union, on the Council. (2) It is for the legislator, fully respecting the criteria laid down in the Treaty on the Functioning of the European Union (TFEU), to decide in respect of each basic act whether to confer implementing powers on the Commission in accordance with Article 291(2) of that Treaty. (3) Hitherto, the exercise of implementing powers by the Commission has been governed by Council Decision 1999/468/EC (2). (4) The TFEU now requires the European Parliament and the Council to lay down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers. (5) It is necessary to ensure that the procedures for such control are clear, effective and proportionate to the nature of the implementing acts and that they reflect the institutional requirements of the TFEU as well as the experience gained and the common practice followed in the implementation of Decision 1999/468/EC. (6) In those basic acts which require the control of the Member States for the adoption by the Commission of implementing acts, it is appropriate, for the purposes of such control, that committees composed of the representatives of the Member States and chaired by the Commission be set up. (7) Where appropriate, the control mechanism should include referral to an appeal committee which should meet at the appropriate level. (8) In the interests of simplification, the Commission should exercise implementing powers in accordance with one of only two procedures, namely the advisory procedure or the examination procedure. (9) In order to simplify further, common procedural rules should apply to the committees, including the key provisions relating to their functioning and the possibility of delivering an opinion by written procedure. (10) Criteria should be laid down to determine the procedure to be used for the adoption of implementing acts by the Commission. In order to achieve greater consistency, the procedural requirements should be proportionate to the nature and impact of the implementing acts to be adopted. (11) The examination procedure should in particular apply for the adoption of acts of general scope designed to implement basic acts and specific implementing acts with a potentially important impact. That procedure should ensure that implementing acts cannot be adopted by the Commission if they are not in accordance with the opinion of the committee, except in very exceptional circumstances, where they may apply for a limited period of time. The procedure should also ensure that the Commission is able to review the draft implementing acts where no opinion is delivered by the committee, taking into account the views expressed within the committee. (12) Provided that the basic act confers implementing powers on the Commission relating to programmes with substantial budgetary implications or directed to third countries, the examination procedure should apply. (13) The chair of a committee should endeavour to find solutions which command the widest possible support within the committee or the appeal committee and should explain the manner in which the discussions and suggestions for amendments have been taken into account. For that purpose, the Commission should pay particular attention to the views expressed within the committee or the appeal committee as regards draft definitive anti-dumping or countervailing measures. (14) When considering the adoption of other draft implementing acts concerning particularly sensitive sectors, notably taxation, consumer health, food safety and protection of the environment, the Commission, in order to find a balanced solution, will, as far as possible, act in such a way as to avoid going against any predominant position which might emerge within the appeal committee against the appropriateness of an implementing act. (15) The advisory procedure should, as a general rule, apply in all other cases or where it is considered more appropriate. (16) It should be possible, where this is provided for in a basic act, to adopt implementing acts which are to apply immediately on imperative grounds of urgency. (17) The European Parliament and the Council should be promptly informed of committee proceedings on a regular basis. (18) Either the European Parliament or the Council should be able at any time to indicate to the Commission that, in its view, a draft implementing act exceeds the implementing powers provided for in the basic act, taking into account their rights relating to the review of the legality of Union acts. (19) Public access to information on committee proceedings should be ensured in accordance with Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (3). (20) A register containing information on committee proceedings should be kept by the Commission. Consequently, rules relating to the protection of classified documents applicable to the Commission should also apply to the use of the register. (21) Decision 1999/468/EC should be repealed. In order to ensure the transition between the regime provided for in Decision 1999/468/EC and this Regulation, any reference in existing legislation to the procedures provided for in that Decision should, with the exception of the regulatory procedure with scrutiny provided for in Article 5a thereof, be understood as a reference to the corresponding procedures provided for in this Regulation. The effects of Article 5a of Decision 1999/468/EC should be provisionally maintained for the purposes of existing basic acts which refer to that Article. (22) The Commissions powers, as laid down by the TFEU, concerning the implementation of the competition rules are not affected by this Regulation, HAVE ADOPTED THIS REGULATION: Article 1 Subject-matter This Regulation lays down the rules and general principles governing the mechanisms which apply where a legally binding Union act (hereinafter a basic act) identifies the need for uniform conditions of implementation and requires that the adoption of implementing acts by the Commission be subject to the control of Member States. Article 2 Selection of procedures 1. A basic act may provide for the application of the advisory procedure or the examination procedure, taking into account the nature or the impact of the implementing act required. 2. The examination procedure applies, in particular, for the adoption of: (a) implementing acts of general scope; (b) other implementing acts relating to: (i) programmes with substantial implications; (ii) the common agricultural and common fisheries policies; (iii) the environment, security and safety, or protection of the health or safety, of humans, animals or plants; (iv) the common commercial policy; (v) taxation. 3. The advisory procedure applies, as a general rule, for the adoption of implementing acts not falling within the ambit of paragraph 2. However, the advisory procedure may apply for the adoption of the implementing acts referred to in paragraph 2 in duly justified cases. Article 3 Common provisions 1. The common provisions set out in this Article shall apply to all the procedures referred to in Articles 4 to 8. 2. The Commission shall be assisted by a committee composed of representatives of the Member States. The committee shall be chaired by a representative of the Commission. The chair shall not take part in the committee vote. 3. The chair shall submit to the committee the draft implementing act to be adopted by the Commission. Except in duly justified cases, the chair shall convene a meeting not less than 14 days from submission of the draft implementing act and of the draft agenda to the committee. The committee shall deliver its opinion on the draft implementing act within a time limit which the chair may lay down according to the urgency of the matter. Time limits shall be proportionate and shall afford committee members early and effective opportunities to examine the draft implementing act and express their views. 4. Until the committee delivers an opinion, any committee member may suggest amendments and the chair may present amended versions of the draft implementing act. The chair shall endeavour to find solutions which command the widest possible support within the committee. The chair shall inform the committee of the manner in which the discussions and suggestions for amendments have been taken into account, in particular as regards those suggestions which have been largely supported within the committee. 5. In duly justified cases, the chair may obtain the committees opinion by written procedure. The chair shall send the committee members the draft implementing act and shall lay down a time limit for delivery of an opinion according to the urgency of the matter. Any committee member who does not oppose the draft implementing act or who does not explicitly abstain from voting thereon before the expiry of that time limit shall be regarded as having tacitly agreed to the draft implementing act. Unless otherwise provided in the basic act, the written procedure shall be terminated without result where, within the time limit referred to in the first subparagraph, the chair so decides or a committee member so requests. In such a case, the chair shall convene a committee meeting within a reasonable time. 6. The committees opinion shall be recorded in the minutes. Committee members shall have the right to ask for their position to be recorded in the minutes. The chair shall send the minutes to the committee members without delay. 7. Where applicable, the control mechanism shall include referral to an appeal committee. The appeal committee shall adopt its own rules of procedure by a simple majority of its component members, on a proposal from the Commission. Where the appeal committee is seised, it shall meet at the earliest 14 days, except in duly justified cases, and at the latest 6 weeks, after the date of referral. Without prejudice to paragraph 3, the appeal committee shall deliver its opinion within 2 months of the date of referral. A representative of the Commission shall chair the appeal committee. The chair shall set the date of the appeal committee meeting in close cooperation with the members of the committee, in order to enable Member States and the Commission to ensure an appropriate level of representation. By 1 April 2011, the Commission shall convene the first meeting of the appeal committee in order to adopt its rules of procedure. Article 4 Advisory procedure 1. Where the advisory procedure applies, the committee shall deliver its opinion, if necessary by taking a vote. If the committee takes a vote, the opinion shall be delivered by a simple majority of its component members. 2. The Commission shall decide on the draft implementing act to be adopted, taking the utmost account of the conclusions drawn from the discussions within the committee and of the opinion delivered. Article 5 Examination procedure 1. Where the examination procedure applies, the committee shall deliver its opinion by the majority laid down in Article 16(4) and (5) of the Treaty on European Union and, where applicable, Article 238(3) TFEU, for acts to be adopted on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in those Articles. 2. Where the committee delivers a positive opinion, the Commission shall adopt the draft implementing act. 3. Without prejudice to Article 7, if the committee delivers a negative opinion, the Commission shall not adopt the draft implementing act. Where an implementing act is deemed to be necessary, the chair may either submit an amended version of the draft implementing act to the same committee within 2 months of delivery of the negative opinion, or submit the draft implementing act within 1 month of such delivery to the appeal committee for further deliberation. 4. Where no opinion is delivered, the Commission may adopt the draft implementing act, except in the cases provided for in the second subparagraph. Where the Commission does not adopt the draft implementing act, the chair may submit to the committee an amended version thereof. Without prejudice to Article 7, the Commission shall not adopt the draft implementing act where: (a) that act concerns taxation, financial services, the protection of the health or safety of humans, animals or plants, or definitive multilateral safeguard measures; (b) the basic act provides that the draft implementing act may not be adopted where no opinion is delivered; or (c) a simple majority of the component members of the committee opposes it. In any of the cases referred to in the second subparagraph, where an implementing act is deemed to be necessary, the chair may either submit an amended version of that act to the same committee within 2 months of the vote, or submit the draft implementing act within 1 month of the vote to the appeal committee for further deliberation. 5. By way of derogation from paragraph 4, the following procedure shall apply for the adoption of draft definitive anti-dumping or countervailing measures, where no opinion is delivered by the committee and a simple majority of its component members opposes the draft implementing act. The Commission shall conduct consultations with the Member States. 14 days at the earliest and 1 month at the latest after the committee meeting, the Commission shall inform the committee members of the results of those consultations and submit a draft implementing act to the appeal committee. By way of derogation from Article 3(7), the appeal committee shall meet 14 days at the earliest and 1 month at the latest after the submission of the draft implementing act. The appeal committee shall deliver its opinion in accordance with Article 6. The time limits laid down in this paragraph shall be without prejudice to the need to respect the deadlines laid down in the relevant basic acts. Article 6 Referral to the appeal committee 1. The appeal committee shall deliver its opinion by the majority provided for in Article 5(1). 2. Until an opinion is delivered, any member of the appeal committee may suggest amendments to the draft implementing act and the chair may decide whether or not to modify it. The chair shall endeavour to find solutions which command the widest possible support within the appeal committee. The chair shall inform the appeal committee of the manner in which the discussions and suggestions for amendments have been taken into account, in particular as regards suggestions for amendments which have been largely supported within the appeal committee. 3. Where the appeal committee delivers a positive opinion, the Commission shall adopt the draft implementing act. Where no opinion is delivered, the Commission may adopt the draft implementing act. Where the appeal committee delivers a negative opinion, the Commission shall not adopt the draft implementing act. 4. By way of derogation from paragraph 3, for the adoption of definitive multilateral safeguard measures, in the absence of a positive opinion voted by the majority provided for in Article 5(1), the Commission shall not adopt the draft measures. 5. By way of derogation from paragraph 1, until 1 September 2012, the appeal committee shall deliver its opinion on draft definitive anti-dumping or countervailing measures by a simple majority of its component members. Article 7 Adoption of implementing acts in exceptional cases By way of derogation from Article 5(3) and the second subparagraph of Article 5(4), the Commission may adopt a draft implementing act where it needs to be adopted without delay in order to avoid creating a significant disruption of the markets in the area of agriculture or a risk for the financial interests of the Union within the meaning of Article 325 TFEU. In such a case, the Commission shall immediately submit the adopted implementing act to the appeal committee. Where the appeal committee delivers a negative opinion on the adopted implementing act, the Commission shall repeal that act immediately. Where the appeal committee delivers a positive opinion or no opinion is delivered, the implementing act shall remain in force. Article 8 Immediately applicable implementing acts 1. By way of derogation from Articles 4 and 5, a basic act may provide that, on duly justified imperative grounds of urgency, this Article is to apply. 2. The Commission shall adopt an implementing act which shall apply immediately, without its prior submission to a committee, and shall remain in force for a period not exceeding 6 months unless the basic act provides otherwise. 3. At the latest 14 days after its adoption, the chair shall submit the act referred to in paragraph 2 to the relevant committee in order to obtain its opinion. 4. Where the examination procedure applies, in the event of the committee delivering a negative opinion, the Commission shall immediately repeal the implementing act adopted in accordance with paragraph 2. 5. Where the Commission adopts provisional anti-dumping or countervailing measures, the procedure provided for in this Article shall apply. The Commission shall adopt such measures after consulting or, in cases of extreme urgency, after informing the Member States. In the latter case, consultations shall take place 10 days at the latest after notification to the Member States of the measures adopted by the Commission. Article 9 Rules of procedure 1. Each committee shall adopt by a simple majority of its component members its own rules of procedure on the proposal of its chair, on the basis of standard rules to be drawn up by the Commission following consultation with Member States. Such standard rules shall be published by the Commission in the Official Journal of the European Union. In so far as may be necessary, existing committees shall adapt their rules of procedure to the standard rules. 2. The principles and conditions on public access to documents and the rules on data protection applicable to the Commission shall apply to the committees. Article 10 Information on committee proceedings 1. The Commission shall keep a register of committee proceedings which shall contain: (a) a list of committees; (b) the agendas of committee meetings; (c) the summary records, together with the lists of the authorities and organisations to which the persons designated by the Member States to represent them belong; (d) the draft implementing acts on which the committees are asked to deliver an opinion; (e) the voting results; (f) the final draft implementing acts following delivery of the opinion of the committees; (g) information concerning the adoption of the final draft implementing acts by the Commission; and (h) statistical data on the work of the committees. 2. The Commission shall also publish an annual report on the work of the committees. 3. The European Parliament and the Council shall have access to the information referred to in paragraph 1 in accordance with the applicable rules. 4. At the same time as they are sent to the committee members, the Commission shall make available to the European Parliament and the Council the documents referred to in points (b), (d) and (f) of paragraph 1 whilst also informing them of the availability of such documents. 5. The references of all documents referred to in points (a) to (g) of paragraph 1 as well as the information referred to in paragraph 1(h) shall be made public in the register. Article 11 Right of scrutiny for the European Parliament and the Council Where a basic act is adopted under the ordinary legislative procedure, either the European Parliament or the Council may at any time indicate to the Commission that, in its view, a draft implementing act exceeds the implementing powers provided for in the basic act. In such a case, the Commission shall review the draft implementing act, taking account of the positions expressed, and shall inform the European Parliament and the Council whether it intends to maintain, amend or withdraw the draft implementing act. Article 12 Repeal of Decision 1999/468/EC Decision 1999/468/EC is hereby repealed. The effects of Article 5a of Decision 1999/468/EC shall be maintained for the purposes of existing basic acts making reference thereto. Article 13 Transitional provisions: adaptation of existing basic acts 1. Where basic acts adopted before the entry into force of this Regulation provide for the exercise of implementing powers by the Commission in accordance with Decision 1999/468/EC, the following rules shall apply: (a) where the basic act makes reference to Article 3 of Decision 1999/468/EC, the advisory procedure referred to in Article 4 of this Regulation shall apply; (b) where the basic act makes reference to Article 4 of Decision 1999/468/EC, the examination procedure referred to in Article 5 of this Regulation shall apply, with the exception of the second and third subparagraphs of Article 5(4); (c) where the basic act makes reference to Article 5 of Decision 1999/468/EC, the examination procedure referred to in Article 5 of this Regulation shall apply and the basic act shall be deemed to provide that, in the absence of an opinion, the Commission may not adopt the draft implementing act, as envisaged in point (b) of the second subparagraph of Article 5(4); (d) where the basic act makes reference to Article 6 of Decision 1999/468/EC, Article 8 of this Regulation shall apply; (e) where the basic act makes reference to Articles 7 and 8 of Decision 1999/468/EC, Articles 10 and 11 of this Regulation shall apply. 2. Articles 3 and 9 of this Regulation shall apply to all existing committees for the purposes of paragraph 1. 3. Article 7 of this Regulation shall apply only to existing procedures which make reference to Article 4 of Decision 1999/468/EC. 4. The transitional provisions laid down in this Article shall not prejudge the nature of the acts concerned. Article 14 Transitional arrangement This Regulation shall not affect pending procedures in which a committee has already delivered its opinion in accordance with Decision 1999/468/EC. Article 15 Review By 1 March 2016, the Commission shall present a report to the European Parliament and the Council on the implementation of this Regulation, accompanied, if necessary, by appropriate legislative proposals. Article 16 Entry into force This Regulation shall enter into force on 1 March 2011. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 February 2011. For the European Parliament The President J. BUZEK For the Council The President MARTONYI J. (1) Position of the European Parliament of 16 December 2010 (not yet published in the Official Journal) and decision of the Council of 14 February 2011. (2) OJ L 184, 17.7.1999, p. 23. (3) OJ L 145, 31.5.2001, p. 43. STATEMENT BY THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE COMMISSION Article 5(2) of this Regulation requires the Commission to adopt a draft implementing act where the committee delivers a positive opinion. This provision does not preclude that Commission may, as is the current practice, in very exceptional cases, take into consideration new circumstances that have arisen after the vote and decide not to adopt a draft implementing act, after having duly informed the committee and the legislator. STATEMENTS BY THE COMMISSION The Commission will proceed to an examination of all legislative acts in force which were not adapted to the regulatory procedure with scrutiny before the entry into force of the Lisbon Treaty, in order to assess if those instruments need to be adapted to the regime of delegated acts introduced by Article 290 of the Treaty on the Functioning of the European Union. The Commission will make the appropriate proposals as soon as possible and no later than at the dates mentioned in the indicative calendar annexed to this declaration. While this alignment exercise is underway, the Commission will keep the European Parliament regularly informed on draft implementing measures related to these instruments which should become, in the future, delegated acts. As regards legislative acts in force which currently contain references to the regulatory procedure with scrutiny, the Commission will review the provisions attached to this procedure in each instrument it intends to modify, in order to adapt them in due course according to the criteria laid down in the Treaty. In addition, the European Parliament and the Council will be entitled to signal basic acts they consider important to adapt as a matter of priority. The Commission will assess the results of this process by the end of 2012 in order to estimate how many legislative acts containing references to the regulatory procedure with scrutiny remain in force. The Commission will then prepare the appropriate legislative initiatives to complete the adaptation. The overall objective of the Commission is that, by the end of the 7th term of the Parliament, all provisions referring to the regulatory procedure with scrutiny would have been removed from all legislative instruments. The Commission notes that it has recently launched a study which will provide a complete and objective review of all aspects of the EU's trade defence policy and practice, including an evaluation of the performance, methods, utilisation and effectiveness of the present TDI scheme in achieving its trade policy objectives, an evaluation of the effectiveness of the existing and potential policy decisions of the European Union (e.g., the Union interest test, the lesser duty rule, the duty collection system) in comparison with the policy decisions made by certain trading partners and an examination of the basic anti-dumping and anti-subsidy regulations in light of the administrative practice of the EU institutions, the judgments of the Court of Justice of the European Union and the recommendations and rulings of the WTO Dispute Settlement Body. The Commission intends, in the light of the results of the study and of developments in the Doha Development Agenda negotiations to explore whether and how to further update and modernize the EU's trade defence instruments The Commission also recalls the recent initiatives it has taken to improve the transparency of the operation of trade defence instruments (such as the appointment of a Hearing Officer) and its work with Member States to clarify key elements of trade defence practice. The Commission attaches substantial importance to this work, and will seek to identify, in consultation with the Member States, other initiatives which could be taken in this respect. Under the comitology rules based on Council Decision 1999/468/EC, where a Common Agricultural Policy (CAP) management committee has delivered an unfavourable opinion, the Commission must submit the draft measure in question to the Council which may take a different decision within a month. However, the Commission is not barred from acting but has the choice to either put the measure in place or defer its application. Hence, the Commission may take the measure where it considers on balance that suspending its application would for instance provoke irreversible negative market effects. When afterwards the Council decides otherwise the measure put in effect by the Commission becomes of course redundant. Thus the current rules equip the Commission with an instrument that allows protecting the common interest of the whole Union by adopting a measure at least on an interim basis. Article 7 of this Regulation pursues the objective of maintaining this approach within the new comitology arrangements but limited to exceptional situations and on the basis of clearly defined and restrictive criteria. It would allow the Commission to adopt a draft measure despite the unfavourable opinion of the examination committee provided that its non adoption within an imperative deadline would create a significant disruption of the markets ( ¦) or for the financial interests of the Union. The provision refers to situations where it is not possible to wait until the committee votes again on the same or another draft measure because in the meantime the market would be significantly disrupted e.g. due to the speculative behaviour of operators. To ensure the Union's ability to act it would give Member States and the Commission the opportunity to have another informed discussion on the draft measure without leaving things undecided and open to speculation with the negative consequences for the markets and the budget. Such situations may namely arise in the context of the day-to-day management of the CAP (e.g. fixing of export refunds, management of licences, special safeguard clause) where decisions need often to be taken quickly and can have significant economic consequences for the markets and thus farmers and operators but also for the budget of the Union. In cases where the European Parliament or the Council indicate to the Commission that they consider a draft implementing act to exceed the implementing powers provided for in the basic act, the Commission will immediately review the draft implementing act taking into account the positions expressed by the European Parliament or the Council. The Commission will act in a manner which takes duly into account the urgency of the matter. Before deciding whether the draft implementing act shall be adopted, amended or withdrawn, the Commission will inform the European Parliament or the Council of the action it intends to take and of its reasons for doing so.